Citation Nr: 1042342	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-26 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for hearing loss.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1983 to June 1987, 
and from August 2004 to July 2005.  At his July 2010 hearing 
before the undersigned he reported that he returned to active 
duty in January 2010.  Hence, should service connection be 
granted any award of compensation would be subject to the laws 
and regulations governing individuals who are currently serving 
on active duty.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the New York, New 
York, Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Veteran appeared before the undersigned Veteran's Law Judge 
at a Board Hearing  in Washington, D.C. in July 2010.  A 
transcript of that hearing is of record.

At his hearing, the Veteran stated on record that he wished to 
withdraw his appeal for an increased evaluation for hypertension.  
The issue is therefore withdrawn 38 C.F.R. § 20.204 (b)(2010).  

As stated above, the Veteran has reported that he is presently on 
active duty.  The Veteran cannot, and he has been so informed, 
receive VA compensation while on active duty.  Accordingly, the 
issue of entitlement to service connection for hearing loss has 
been tailored to reflect the periods of eligibility for 
disability benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Impaired hearing will be considered to be a disability for VA 
rating purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels 
(db) or greater; or when the auditory thresholds for at least 
three of these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

In this case, the Veteran contends that while serving on active 
duty in Iraq, he experienced ample noise exposure which caused 
him to sustain hearing loss.  Supporting this assertion are 
service treatment records including a July 2005 medical 
examination report which demonstrates a hearing loss for VA 
purposes, and notes that the Veteran sustained some hearing loss 
secondary to his mobilization.  Also supporting his claim is an 
August 2006 statement from the Veteran's wife noting that the 
appellant had trouble hearing after his discharge from service.  
Finally, the Veteran has testified that, as part of his physical 
for his current tour of duty, he was required to sign a waiver 
regarding his hearing loss.  

Despite the fact that the Veteran was shown to have sustained 
hearing loss in July 2005, service connection cannot be granted 
unless a current disability is found.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  To be present as a current 
disability, the claimed condition must be present at the time of 
the claim for benefits.  Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998).  In this case, the Veteran first submitted his claim 
for hearing loss in October 2005, thus hearing loss for VA 
purposes has not been shown within the period on appeal.  See 38 
C.F.R. § 3.385 (2009).

The Board notes that a January 2007 VA examination showed some 
left ear hearing loss but did not show a hearing loss in either 
ear as that term is defined by 38 C.F.R. § 3.385.  Still, the 
evidence suggests that such a disability may exist at this time.  
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, a new 
examination is in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO must take appropriate action to 
secure any and all pertinent records which 
have been identified but not previously 
secured for inclusion in the claims file.  
This includes, but is not limited to, any 
service medical records showing 
audiological studies prepared in 
connection with the appellant's return to 
active duty in January 2010.  All attempts 
to secure this evidence must be documented 
in the claims file.  If the AMC/RO cannot 
locate such records, the AMC/RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The AMC/RO must then: (a) notify 
the Veteran of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.

2.  Consistent with the appellant's 
availability to be examined in light of 
his active duty status, the Veteran should 
be afforded a VA audiological examination 
for the purposes of determining the 
etiology of any current hearing loss.  The 
claims folder must be provided to the 
examiner for review in connection with the 
examination.  Any indicated diagnostic 
tests and studies, to include an 
audiogram, must be accomplished.  
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.

After examining the Veteran and reviewing 
the claims folder, the examiner must opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that any 
diagnosed hearing loss is related to 
service.  A complete written rationale for 
any opinion expressed must be provided.
 
In preparing the opinion the examiner must 
note the following terms:
 
* "It is due to" means 100 percent 
assurance of relationship.
* "It is at least as likely as not" means 
50 percent or more.  
* "It is not at least as likely as not" 
means less than a 50 percent chance.
* "It is not due to" means 100 percent 
assurance of non relationship.

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examiner must 
specifically explain why the cause of any 
diagnosed hearing loss is unknowable.
 
VA examiner must append a copy of his or 
her curriculum vitae to the examination 
report.

3.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for any scheduled examination and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655.  If active duty 
commitments prevent the appellant from 
reporting at a scheduled examination he 
should notify VA as soon as possible so 
that alternate arrangements may be made. 

4.  The AMC/RO must then review any 
examination report received to ensure that 
it is in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, the AMC/RO must 
implement corrective procedures at once.

5.  After ensuring that the duty to assist 
has otherwise been fulfilled, the RO must 
readjudicate the remaining issue on 
appeal.  If the benefit is not granted, 
the Veteran must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


